Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 16 May 2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2, 5-11, 14-18 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,869,337. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-2, 5-11, 14-18 and 23, the claims of the parent patent recites similar features, in variation, such as transmitting a preamble, incrementing a counter by one, comparing the value to a counter to a transmission limit, increasing power and ramping up to a higher CE level. However, the claims additionally recite features, in variation, such as the current CE level being associated with a first transmission power and a first transmission limit comprising a first threshold number of random access attempts. In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to not recite the additional features.

Claims 3 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,869,337, as applied to claims 1 and 11 above, in further view of Li et al. (US 2015/0016312).
Regarding claims 3 and 12, the parent patent does not recite the UE transmitting the random access preamble from within a coverage area of the cell. However, Li discloses this feature as noted in the 35 U.S.C. 102 and 103 rejections below (step 1809; para. 204, lines 17-25; note; RAR received from eNB after raising power and/or the CE level; fig. 6, step 620 and para. 86). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite the UE transmitting the random access preamble from within a coverage area of the cell in the parent patent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, achieving or facilitating communication with the base station (Li, step 1809; para. 204, lines 17-25; note; RAR received from eNB after raising power and/or the CE level; fig. 6, step 620 and para. 86; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).


		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-11 and 23 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Li et al. (US 2015/0016312).
Regarding claim 1, Li discloses a method in a user equipment (UE) for random access coverage enhancement (CE) (figs. 18-19A and 19C-19D), the method comprising: transmitting a random access preamble (step 1809), wherein a power of the random access preamble is determined, in part, by a current CE level (para. 125, especially first two and last two sentences; steps 1817; para. 204, especially third sentence; para. 220, especially last two sentences; note: various power levels for CE levels; fig. 19D, steps 1985-1991); incrementing a value of a counter by one (step 1819), wherein the value of the counter indicates a number of random access preambles previously transmitted by the UE (step 1809; note: flow chart looping back to step 1809); comparing the value of the counter, after incrementing its value, to a transmission limit, wherein the transmission limit indicates a maximum number of random access preamble transmission attempts for the current CE level (steps 1819; note: the transmission counter starts at 1 and the counter is incremented before a transmission to indicate the soon-to-be total number of preambles transmitted); in response to the counter being less than the transmission limit increasing the power of the random access preamble (step 1821 then loop to step 1817); and transmitting the random access preamble at an increased power that is greater than the power determined, in part, by the current CE level (step 1817 then loop to step 1809; para. 125, especially first two sentences; para. 204, especially third sentence; fig. 19D).  
Regarding claim 2, Li discloses the method of Claim 1, wherein in response to the counter being equal to the transmission limit plus one, the method further comprises ramping up to the next CE level (fig. 18, steps 1821 and 1283; para. 204, especially third sentence).  
Regarding claims 10-11, these limitations are rejected on the same grounds as claims 1-2 above, respectively. In addition, Li discloses the UE comprises (fig. 2) a transceiver to transmit the preamble and processing circuity to implement the method of claims 1-2 (paras. 54-63).
Regarding claim 23, these limitations are rejected on the same grounds as claim 1 above. In addition, Li discloses a non-transitory computer readable medium comprising instructions which when executed by at least one processor (fig. 2) causes the at least one processor to implement the method of claim 1 (paras. 54-55 and 58-63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Jha et al. (US 2015/0271686).
Regarding claim 3, Li discloses the method of Claim 2, wherein prior to ramping up to the higher CE level, the method further comprises: determining that the higher CE level is supported by a cell (para. 189, especially first and third sentences), wherein the UE is transmitting the random access preamble from within a coverage area of the cell (step 1809; para. 204, lines 17-25; note; RAR received from eNB after raising power and/or the CE level; fig. 6, step 620 and para. 86). 
However, Li does not disclose determining that the UE supports the higher CE level. Jha discloses this feature (fig. 2, step 216; para. 31, especially third and fourth sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have determining that the UE supports the higher CE level in the invention of Li. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing negotiation with a base station for the higher CE level (Jha, fig. 2 and para 31; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 12, these limitations are rejected on the same grounds as claim 3 above.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen et al. (US 10,595,280) and/or Futaki (US 2015/0271686), and Xiong et al. (US 2016/0227580).
Regarding claim 5, Li does not disclose the method of Claim 1, wherein the transmission limit is set to a legacy value for CE level 0 when the UE does not support CE. However, Chen discloses various transmission limits for CE levels (fig. 3; note: CE level 0 320-a with no repetition has two attempts whereas CE level 1 320-b with two repetitions has three attempts; col. 9, lines 11-12 and 15-31; col. 19, lines 56-58). Additionally, or alternatively, Futaki discloses transmission limits for CE levels (fig. 4, note: maximum number of attempts). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the transmission limit is set to a value for CE level 0 in the invention of Li. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing various transmission schemes according to transmission characteristics (Li, paras. 134 and 187; Chen, figs. 3-6, col. 9, lines 11-12 and 15-31, and col. 19, lines 5-8; Futaki, fig. 4; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Still further, Li in view of Chen and/or Futaki does not teach and make obvious the transmission limit is set to a legacy value for CE level 0 when the UE does not support CE. However, Xiong discloses CE level 0 as a related to legacy devices (para. 61, especially last sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the transmission limit is set to a legacy value for CE level 0 when the UE does not support CE in the invention of Li in view of Chen and/or Futaki. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a CE level and method of operation which includes legacy devices (Xiong, para. 61; Li, paras. 134 and 187; Chen, fig. 3, item 320-a; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
 Regarding claim 6, Li discloses the method of Claim 1, wherein the current CE level is CE level 0 (para. 134, table 2, category 1; para. 187, table 4C, index 00) but does not disclose the transmission limit is set to a value for CE level 0. However, Chen discloses various transmission limits for CE levels (fig. 3; note: CE level 0 320-a with no repetition has two attempts whereas CE level 1 320-b with two repetitions has three attempts; col. 9, lines 11-12 and 15-31; col. 19, lines 56-58). Additionally, or alternatively, Futaki discloses transmission limits for CE levels (fig. 4, note: maximum number of attempts). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the transmission limit is set to a value for CE level 0 in the invention of Li. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing various transmission schemes according to transmission characteristics (Li, paras. 134 and 187; Chen, figs. 3-6, col. 9, lines 11-12 and 15-31, and col. 19, lines 5-8; Futaki, fig. 4; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Still further, Li in view of Chen and/or Futaki does not teach and make obvious the transmission limit is set to a legacy value for CE level 0. However, Xiong discloses CE level 0 as a related to legacy devices (para. 61, especially last sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the transmission limit is set to a legacy value for CE level 0 in the invention of Li in view of Chen and/or Futaki. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a CE level and method of operation which includes legacy devices (Xiong, para. 61; Li, paras. 134 and 187; Chen, fig. 3, item 320-a; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 14-15, these limitations are rejected on the same grounds as claims 5-6 above, respectively. 

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen et al. (US 10,595,280) and Futaki (US 2015/0271686).
Regarding claims 7-9, Li discloses the method of Claim 2, wherein the transmission limit is a first transmission limit (fig. 18 and para. 204; note: MaxCount) but does not disclose the method further comprising: in response to ramping up to a higher CE level and resetting the value of the counter, applying a second transmission limit for the higher CE level, the method of claim 7, wherein the first transmission limit and the second transmission limit are the same value and the method of Claim 7, wherein the first transmission limit and the second transmission limit are different values.
However, Chen discloses various transmission limits for CE levels (fig. 3; note: CE level 0 320-a with no repetition has two attempts whereas CE levels 1-2 320-b/c with two or four repetitions has three attempts; col. 9, lines 11-12 and 15-31; col. 19, lines 56-58). Additionally, Futaki discloses transmission limits for CE levels (fig. 4, note: maximum number of attempts). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have in response to ramping up to a higher CE level and resetting the value of the counter, applying a second transmission limit for the higher CE level, wherein the first transmission limit and the second transmission limit are the same value and wherein the first transmission limit and the second transmission limit are different values in the invention of Li. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing various transmission schemes according to transmission characteristics (Li, paras. 134 and 187; Chen, figs. 3-6, col. 9, lines 11-12 and 15-31, and col. 19, lines 5-8; Futaki, fig. 4; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 16-18, these limitations are rejected on the same grounds as claims 7-9 above, respectively. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462